Citation Nr: 0307944	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  03-07 249 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a disability evaluation in excess of 10 
percent for anxiety reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel





INTRODUCTION

The veteran served on active duty from April 1940 to July 
1944.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied service connection for 
bilateral hearing loss and granted a 10 percent rating for 
the service-connected anxiety reaction.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  Bilateral hearing loss, which was first shown more than 
58 years after the veteran's separation from active military 
service, is not shown to be causally related to service, as 
the preponderance of the evidence demonstrates post-service 
onset of this disability.

3.  It is shown that the service-connected anxiety reaction 
is currently productive of social and occupational impairment 
with symptoms including depressed mood, anxiety, chronic 
sleep impairment, and mild memory loss.

4.  It is not shown that the service-connected anxiety 
reaction currently is productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2002).

2.  The schedular criteria for entitlement to a 30 percent 
disability evaluation, but not higher, for anxiety reaction 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, Part 4, 
Diagnostic Code 9413 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claims on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claims hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In particular, the Board 
notes that, not long after the RO received the veteran's 
application for service connection for bilateral hearing loss 
and an increased rating for his service-connected anxiety 
reaction in April 2002, the RO sent the veteran a letter, 
dated in May 2002, acknowledging receipt of his application 
and specifically informing the veteran that VA would assist 
him to get the evidence that was needed to support his claims 
for VA benefits.  In that letter, the RO also notified the 
veteran of VA's re-defined duties to assist and notify him 
under the VCAA, of what evidence the veteran needed in order 
to establish entitlement to the benefits sought by the 
veteran, and of the additional evidence that was still needed 
from him in order to have a complete application for VA 
benefits.  The RO also asked the veteran in that letter to 
send any additional information or evidence within 30 days 
from that letter, advised him of the steps that had already 
been taken in relation to his claims, and invited him to 
contact VA, at a toll-free number that was provided in that 
letter, if he still had any questions or needed further 
assistance.  The veteran responded to the above communication 
from the RO by indicating, in a June 2002 statement, that he 
did not have any additional evidence to provide in support of 
his claims and that he did not know of any additional 
evidence that he would wish the RO to consider.  The veteran 
also requested in that letter to be examined by VA.

The record further shows that, as requested by the veteran, 
and as part of VA's duty to assist claimants in the 
development of their claims, the RO scheduled the veteran for 
a VA mental disorders examination and a VA audiological 
evaluation, which were conducted in October 2002, the reports 
of which are of record.  The RO thereafter scheduled the 
veteran for yet another VA audiological evaluation, which was 
conducted in January 2003, the report of which is of record 
as well.  Then, by Statement of the Case (SOC) also dated in 
January 2003, the RO explained to the veteran, as it had done 
in the rating decision on appeal, the basis for the continued 
denial of his claim for service connection for bilateral 
hearing loss and for the denial of a rating higher than 10 
percent for the already service-connected anxiety reaction.  
In that SOC, the RO also advised the veteran regarding the 
provisions of 38 C.F.R. § 3.159, which is the regulation that 
specifically explains VA's redefined duty to assist claimants 
under the VCAA.  Then, by letter dated in March 2003, the RO 
informed the veteran that his case had just been certified 
for the Board's appellate review, that his file was therefore 
being physically transferred to the Board's headquarters in 
Washington, D.C., that he nevertheless had 90 days to submit 
additional evidence and/or request a hearing before a 
Veterans Law Judge, and that the Board would notify him in 
writing as soon as it had made a decision on his case.  More 
recently, by letter dated in April 2003, the Board granted a 
motion filed by the veteran's representative to advance this 
case on the docket on the basis of advanced age.  The Board 
has accordingly proceeded with expedite resolution of the 
veteran's appeal.

The Board notes that the veteran has not provided any 
additional information or evidence, nor identified any 
additional pertinent evidence that may be available but not 
yet part of the record.  Thus, no additional assistance to 
the veteran regarding the two matters on appeal is necessary 
under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matters on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Entitlement to service connection for bilateral hearing loss

A review of the veteran's service records reveals one of the 
veteran's military specialties to have been "gun 
commander," and that the veteran was awarded a Service 
Ribbon with two Battle Stars upon discharge in  1944, based 
on his meritorious service while in Italy.  The medical 
evidence produced during the veteran's four-year period of 
active military service, however, reveals no evidence of 
hearing loss at any time during said time, to include at the 
time of several medical consultations he had in 1944 (the 
veteran's last year of active military service), which he 
sought essentially due to his problems at the time with dizzy 
spells.  In fact, on one of these consultations, in May 1944, 
a physical examination of the veteran's head revealed "no 
evidence or injuries or abnormalities" and the examiner 
specifically stated that, regarding the veteran's ears, nose, 
and throat, there was "nothing of note."

The veteran was medically discharged in July 1944 due to a 
disease of the nervous system manifested by episodic loss of 
consciousness associated with vasomotor instability.  No 
mention of any hearing loss disability was ever made at that 
time.

In October 1945, the veteran was placed under VA medical 
observation to investigate his frequent episodes of 
unconsciousness and rule out epilepsy.  The report of that VA 
observation period specifically reveals that, on physical 
examination, the veteran's "hearing [was] normal."  No 
complaints of hearing loss were reported.

On VA medical examination in January 1951, the veteran did 
not offer any hearing loss-related complaints and once again 
had an entirely negative examination of his ears, with normal 
auditory canals, no evidence of discharge from the external 
canal or middle ear, no mastoidectomy scar, normal appearance 
of his "membrana tympani," and the ability to hear ordinary 
conversation within 20 feet in both ears.  His nose, throat, 
and sinuses were likewise clinically evaluated as normal, and 
no hearing loss-related disability was diagnosed.

The veteran filed his claim for service connection in April 
2002, more than 57 years after his military service, alleging 
that he believed that he was entitled to be service-connected 
for bilateral hearing loss "secondary to the acoustic trauma 
I suffered in combat during W[orld War] II."  His VA 
audiological evaluation of October 2002 confirmed the claimed 
bilateral hearing loss, with auditory thresholds in at least 
three of the higher frequencies exceeding 26 decibels and 
speech recognition scores much lower than 94 percent, in both 
ears.  His VA audiological evaluation of January 2003 yielded 
essentially similar findings, warranting a diagnosis of 
normal to moderately severe sensorineural hearing loss, on 
the right side, mild to moderately severe sensorineural 
hearing loss, on the left side, and poor speech recognition, 
on both sides.  On this most recent audiological evaluation, 
it was noted that, when asked about his history of military, 
occupational, and recreational noise exposure, the veteran 
reported having been a "gunnery commander" on a ship, and 
having been exposed to machinery noise in his post service 
occupation and also while hunting.

In his Substantive Appeal, dated in February 2003, the 
veteran expressed his continued disagreement with the RO's 
denial of his claim for service connection for bilateral 
hearing loss, acknowledging for the first time, however, 
having "been exposed to occupational noise exposure after 
the service," but without providing any additional 
information about such post-service exposure.  Nevertheless, 
he said that he believed that he did suffer from acoustic 
trauma during service, "which started my condition."

The VA statutory and regulatory provisions addressing service 
connection claims mandate that service connection be granted 
for any disability resulting from disease or injury incurred 
or aggravated by active military service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  
Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002) .

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002). The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2002).

In the present case, the record confirms the veteran's claim 
of having been a gun commander during service, which lends 
credibility to the veteran's allegation of having had some 
acoustic noise exposure during service.  However, the 
veteran's service medical records are entirely silent as to 
any complaints and/or objective findings related to hearing 
loss and the two medical examinations that were conducted 
within the seven years immediately following the veteran's 
discharge in 1944, one of which was conducted a little over a 
year after separation, revealed essentially normal hearing.  
More importantly, the first competent evidence in the file 
showing bilateral hearing loss was produced in October 2002, 
when more than 58 years had elapsed since the veteran's 
separation from active military service.  Thus, the 
preponderance of the evidence, which includes the veteran's 
own acknowledgement of post-service occupational and 
recreational exposure to acoustic trauma (at work and while 
hunting) disclose that the bilateral hearing loss is of post-
service onset.

In view of the above, the Board concludes that bilateral 
hearing loss was not incurred in or aggravated by service.

The Board acknowledges the veteran's representative's request 
to obtain an etiology opinion on this matter.  Given the 
particular circumstances of this case, however, the Board is 
of the opinion that such additional action is unwarranted, 
even under the VCAA, because there exists no reasonable 
possibility that any such additional assistance would provide 
evidence to substantiate the veteran's claim.  See 38 C.F.R. 
§ 3.159(d) (2002). 

In reaching the above finding and conclusion, the Board has 
kept in mind the reasonable doubt doctrine referred to 
earlier in this decision.  However, that doctrine is not 
applicable to this particular case, as there exists no 
reasonable doubt to be resolved in favor of the veteran 
because the preponderance of the evidence is clearly against 
his claim.

Entitlement to a disability evaluation in excess of 10 
percent for anxiety reaction

A review of the record shows that the veteran filed his claim 
for an increased (compensable) rating for his service-
connected anxiety reaction also in April 2002, alleging that 
his service-connected disability had worsened and that it 
accordingly warranted a higher rating.  In the rating 
decision hereby on appeal, the RO granted the current rating 
of 10 percent.  The veteran has appealed that rating action, 
contending, in essence, that this disability should be rated 
higher than 10 percent disabling.

On VA mental disorders examination in October 2002, the 
examiner at the outset indicated that he had reviewed "the 
veteran's C-file ... , as well as his medical records."  The 
veteran reported past episodes of blacking out and dizziness 
in 1944, while he was in service, and said that he had been 
diagnosed with other disorders of the nervous system 
manifested by episodic loss of consciousness with vasomotor 
instability.  He stated that he had been married for 60 
years, that he had been a field representative for the 
construction of waterlines in nine Southeastern states for 38 
years, and that "they" had retired him early when he was in 
his 50s, at which time he went into the pest control 
business.  The veteran said that he was not currently taking 
any psychiatric medications, but he did manifest some 
symptoms of intermittent sleep impairment with restlessness, 
fatigue, difficulty concentrating, and nervousness.  His wife 
stated that he did not readily complain and that she had to 
"dig it out of him" when something was bothering him.  She 
described the veteran as an easygoing individual who would go 
along with suggestions without argumentation.  When he did 
not feel well, he would withdraw or would put himself into 
work in his vegetable garden.  The family had noticed that if 
they walked behind him, it scared him and he stroke out, but 
it was acknowledged that this may 




be due to his declining hearing ability.  The veteran could 
still hear very loud noises, which upset him.  He was 
becoming increasingly hard of hearing and this was a 
frustration to him because he could not always follow 
conversations.

On mental status examination, the veteran presented with 
difficulty hearing, but with a calm demeanor and in no 
apparent distress.  There was no impairment in thought 
process, and no psychotic process was noted.  The veteran did 
not admit to any perceptual disturbances, but he did admit to 
some unusual symptoms, such as tingling sensations that he 
described as similar to lightening on the sides of his head, 
and pain in his head that he said felt like a tornado going 
through it.  These symptoms were never medically explained to 
him by healthcare providers.  The veteran denied suicidal or 
homicidal thoughts, ideations, or plans.  He was oriented to 
person, place, and time, and was well groomed, but he 
demonstrated short-term memory impairment, recalling only a 
third of objects spontaneously.  His wife reported that he 
had a "word finding problem."  Otherwise, his long-term 
memory appeared intact.  The veteran denied significant 
depression, or significant anxiety, but his wife explained 
that he would not tell you anything.  Therefore, the examiner 
said that "this individual is reserved about sharing his 
troubles with others."  The veteran did have intermittent 
awakening.  Anxiety disorder, not otherwise specified, was 
diagnosed, and the examiner assigned a current Global 
Assessment of Functioning (GAF) score of 60.  He also 
provided the following additional comment:

This veteran is an individual who 
internalizes his emotions and does not 
outwardly complain about his symptoms.  
He does evidence some symptoms of 
anxiety, however, upon careful interview, 
such as restlessness, fatigue, 
nervousness, intermittent awakening, and 
feeling nervous about someone coming up 
and surprising him, most likely due to 
increased hearing loss.  He does also 
express some unusual 



somatic complaints that are not 
explained, such as sensations in his 
head, which are unusual in description.  

Given his previous diagnosis of 
psychoneurosis manifested by anxiety and 
conversational features, it is as likely 
as not that his present symptoms are 
related to his service connected 
condition.  The veteran's hearing loss 
also compounds his anxiety due to 
difficulty communicating with others.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2002).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2002).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 
(2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

VA's Schedule for Rating Disabilities ("the Schedule") 
provides for the current rating of 10 percent when a service-
connected mental disorder is productive of occupational and 
social impairment due to mild or transient symptoms which 
decrease the individual's work efficiency and his ability to 
perform occupational 



tasks only during periods of significant stress, or when the 
symptoms are only controlled by continuous medication.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9413 (2002).

A 30 percent rating may be warranted when the service-
connected mental disorder is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9413 (2002).

A 50 percent rating may be warranted when the service-
connected mental disorder is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9413 (2002).

A 70 percent rating may be warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsess ional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9413 (2002).

The Schedule also provides for a total (100 percent) rating 
when the service-connected mental disorder is productive of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code 9413 (2002).

The nomenclature employed in the portion of the Schedule that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "the DSM-IV").  38 C.F.R. 
§ 4.130 (2002).  The DSM-IV contains a GAF scale, with scores 
ranging between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsess ional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

In the case at hand, the veteran has complained of 
intermittent sleep impairment with restlessness, fatigue, 
difficulty concentrating, and nervousness.  He has been, 
however, described as a calm individual in no apparent 
distress, with no impairment in thought process or psychotic 
process noted, who only admitted to some tingling sensations 
and pain in his head, but who was neither suicidal nor 
homicidal, and was full oriented and well groomed.  He was 
shown to have some short-term memory impairment, to suffer 
from intermittent awakening, some depression and anxiety, and 
to have a GAF score of 60 which, according to the DSM-IV, 
represents moderate psychiatric symptoms or moderate 
difficulty in the individual's social, occupational, or 
school functioning.  These symptoms, including the GAF score 
of 60, more closely approximate the criteria for a 30 percent 
rating, in that they reveal an individual whose social and 
occupational impairment is affected by symptoms including 
depressed mood, anxiety, chronic sleep impairment, and mild 
short-term memory loss.

The next higher (50 percent) rating is not warranted in this 
case, as the service-connected anxiety reaction is not shown 
to produce occupational and social impairment with reduced 
reliability and productivity due to symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty in understanding complex 
commands; impairment of long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

In view of all of the above, the Board concludes, resolving 
all reasonable doubt in favor of the veteran, that the 
schedular criteria for entitlement to a 30 percent disability 
evaluation, but not higher, for anxiety reaction have been 
met in the present case.  



ORDER


1.  A 30 percent disability evaluation for the service-
connected anxiety reaction is granted, subject to the laws 
and regulations governing the awards and disbursement of 
monetary benefits.

2.  Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	JOAQUÍN AGUAYO-PERELES
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

